Case 8:19-cv-03180-CEH-JBT Document 19 Filed 12/16/20 Page 1 of 6 PageID 322




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

TROY NORMAN MINEO,

      Plaintiff,

v.                                                     Case No: 8:19-cv-3180-T-36JBT

COMMISSIONER OF SOCIAL
SECURITY,

      Defendant.
___________________________________/

                                      ORDER

      This matter comes before the Court upon the Report and Recommendation of

Magistrate Judge Joel B. Toomey [Doc. 16] regarding Defendant’s Motion to Dismiss

Plaintiff’s Complaint, Plaintiff’s objections [Doc. 17], and Defendant’s response [Doc.

18]. The magistrate judge has recommended granting Defendant’s Motion to Dismiss

Plaintiff’s Complaint and dismissing the complaint for lack of subject matter

jurisdiction. [Doc. 18 at p. 1].     The Court, having considered the report and

recommendation, Plaintiff’s objections, and Defendant’s response, and being fully

advised in the premises will OVERRULE the objections, ADOPT the Report and

Recommendation and GRANT Plaintiff’s motion to dismiss.

        I.   BACKGROUND

      Plaintiff filed this lawsuit on December 27, 2019, alleging that an administrative

law judge denied him due process—by denying him a hearing on his claim for

disability and social security benefits and dismissing his claim—and that he is entitled
Case 8:19-cv-03180-CEH-JBT Document 19 Filed 12/16/20 Page 2 of 6 PageID 323




to mandamus. [Doc. 1]. Based on the complaint, Plaintiff’s claims were denied in 2016

and, thereafter, Plaintiff requested a hearing by an administrative law judge. Id. ¶¶ 4-

6. A hearing was eventually set, but Plaintiff did not attend that hearing after

requesting that it be postponed and allegedly receiving confirmation from an employee

at the St. Petersburg Office of Hearing Operations that it had been postponed. Id. ¶¶ 7-

12. The administrative law judge subsequently issued a notice of dismissal which

indicated that neither Plaintiff nor a representative appeared at the hearing. Id. ¶ 12.

Plaintiff subsequently sought to vacate the dismissal and appealed the dismissal. Id. ¶¶

15-16. Ultimately, on November 20, 2019, after further attempts by Plaintiff, the

administrative law judge denied the requests to vacate the Order and explained that

the dismissal remained in effect. Id. ¶¶25-26

      Defendant moved to dismiss the lawsuit on April 15, 2020, arguing Plaintiff

failed to establish the Court’s subject matter jurisdiction and failed to state a claim.

[Doc. 14 at p. 1]. There, Defendant explained that dismissal was required because

there was a lack of administrative exhaustion and Plaintiff could not satisfy the

requirements for mandamus. Id. at pp. 7-21. In response, Plaintiff argued that the

Court has jurisdiction because the administrative law judge violated his rights to due

process by depriving him of a fair opportunity to explain why neither he nor his

representative appeared at the hearing and depriving him of his constitutional right to

be heard. [Doc. 15 at pp. 6-15. Plaintiff also argued that mandamus is proper because

the Commissioner violated his clear duty to provide him with the requisite hearing and

he has no further remedy. Id. at pp. 15-17.
                                              2
Case 8:19-cv-03180-CEH-JBT Document 19 Filed 12/16/20 Page 3 of 6 PageID 324




      The magistrate judge reviewed the mater and determined that because Plaintiff

has not exhausted his administrative remedies and because the administrative process

is not yet complete, Plaintiff does not have a colorable constitutional claim that he has

been denied due process. [Doc. 16 at pp. 2, 7-9]. In fact, the magistrate judge noted

that Plaintiff not only has an available administrative remedy through review by the

Appeals Council but is also pursuing that remedy. Id. at p. 9. As to Plaintiff’s request

for mandamus, the magistrate judge explained that such relief is intended to provide a

remedy for a plaintiff only if he has exhausted all other avenues of relief, which

Plaintiff has not done in this case. Id. at pp. 9-10. The magistrate therefore recommends

that the Court grant the motion to dismiss. Id. at p. 11.

       II.   LEGAL STANDARD

      Federal Rule of Civil Procedure 72(b)(2), in pertinent part, provides that “a

party may serve and file specific written objections to the proposed findings and

recommendations” of a magistrate judge. The district judge “shall make a de novo

determination of those portions of the report or specified proposed findings or

recommendations to which objection is made.” 28 U.S.C. § 636(b)(1); Jeffrey S. v. State

Bd. of Educ. of State of Ga., 896 F.2d 507, 512 (11th Cir. 1990). The district judge may

accept, reject, or modify, in whole or in part, the Report and Recommendation. Fed.

R. Civ. P. 72(b)(3). The district judge may also receive further evidence or recommit

the matter to the magistrate judge with further instructions. Id.




                                           3
Case 8:19-cv-03180-CEH-JBT Document 19 Filed 12/16/20 Page 4 of 6 PageID 325




      III.    DISCUSSION

      “Under 42 U.S.C. § 405(g), the section which gives the federal court jurisdiction

of claims under this statute, a claimant must satisfy two jurisdictional prerequisites to

obtain judicial review of an agency decision.” Crayton v. Callahan, 120 F.3d 1217, 1220

(11th Cir. 1997). The Eleventh Circuit Court of Appeals has identified the prerequisites

as follows:

              First, the individual must have presented a claim for benefits
              to the Secretary. Mathews v. Eldridge, 424 U.S. 319, 96 S.Ct.
              893, 47 L.Ed.2d 18 (1976). Second, the claimant must have
              exhausted the administrative remedies.

              This means claimant must have completed each of the steps
              of the administrative review process unless exhaustion has
              been waived.

Id. Mantz v. Soc. Sec. Admin., 486 F. App'x 845, 846 (11th Cir. 2012) (“[T]o obtain

review under § 405(g), a Social Security claimant must have presented a claim for

benefits to    the Commissioner and exhausted her           administrative remedies.”)

(citing Crayton v. Callahan, 120 F.3d 1217, 1220 (11th Cir.1997). Importantly, “ ‘final

decision’ is not synonymous with complete exhaustion of administrative remedies.”

Bloodsworth v. Heckler, 703 F.2d 1233, 1237 (11th Cir. 1983). “The administrative

review process includes an initial determination, reconsideration, a hearing before an

ALJ, and review by the Appeals Council.” Anderson v. Comm'r, SSA, 544 F. App'x 861,

862 (11th Cir. 2013) (citing 20 C.F.R. § 404.900(a)(1)-(4)). However, “[e]xhaustion

may be excused when the only contested issue is constitutional, collateral to the




                                            4
Case 8:19-cv-03180-CEH-JBT Document 19 Filed 12/16/20 Page 5 of 6 PageID 326




consideration of claimant's claim, and its resolution therefore falls outside the agency's

authority.” Crayton, 120 F.3d at 1222.

       In his objection to the report and recommendation, Plaintiff contends that

exhaustion would be futile because the Appeals Council does not have the authority

to decide the constitutional claim that he was deprived of his right to a hearing. [Doc.

17 at pp. 1-2. On this basis, Plaintiff contends that the Court has mandamus

jurisdiction. The Court fully agrees with the well-reasoned recommendation of the

magistrate judge and the motion to dismiss should be granted for the reasons provided

in the recommendation.

       Here, there is no collateral constitutional issue that would allow the Court to

excuse compliance with the requirement to exhaust administrative remedies. “[A]n

allegation of a due process violation that the petitioner was denied a full and fair

hearing [is] precisely the type of procedural error that required exhaustion, and over

which [courts] lack[] jurisdiction in the absence of . . . exhaustion.” Gonzalez v. U.S.

Attorney Gen., 729 F. App'x 853, 856 (11th Cir. 2018) (citing Amaya-Artunduaga v. U.S.

Att’y Gen., 463 F.3d 1247, 1251 (11th Cir. 2006)). Plaintiff alleges that he was denied

a hearing and does not dispute that a request for review as to the dismissal of his

hearing request remains pending before the Appeals Council. The guiding principles

of exhaustion dictate that Plaintiff complete the administrative review process prior to

obtaining review under § 405(g). As such, the Court does not have jurisdiction over

this case.

       Accordingly, it is hereby ORDERED AND ADJUDGED:
                                            5
Case 8:19-cv-03180-CEH-JBT Document 19 Filed 12/16/20 Page 6 of 6 PageID 327




         1. Plaintiff’s Objections to the Report and Recommendation [Doc. 17] are

            OVERRULED.

         2. The Report and Recommendation of the Magistrate Judge [Doc. 16] is

            adopted, confirmed, and approved in all respects and is made a part of

            this Order for all purposes, including appellate review.

         3. Defendant’s Motion to Dismiss Plaintiff’s Complaint [Doc. 14] is

            GRANTED.

         4. This case is DISMISSED for lack of subject matter jurisdiction.

         5. The Clerk is directed to close this case.

      DONE AND ORDERED in Tampa, Florida on December 16, 2020.




Copies to:
Magistrate Judge Joel B. Toomey
Counsel of Record and Unrepresented Parties, if any




                                          6
